     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                         Criminal No. 17-107(20) (DWF/TNL)

                    Plaintiff,

v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Waralee Wanless,

                    Defendant.


Laura M. Provinzino and Melinda A. Williams, Assistant United States Attorneys, United
States Attorney’s Office, counsel for Plaintiff.

Lauren Campoli, Esq., counsel for Defendant.


                                  INTRODUCTION

       This matter is before the Court on Defendant Waralee Wanless’s (“Wanless”)

Motion to Vacate Conviction and for a New Trial pursuant to Fed. R. Crim. P. 33(a).

(Doc. No. 1723 (“Motion to Vacate”).) The United States of America (the

“Government”) opposes the Motion to Vacate.1 (Doc. No. 1835 (“Govt. Opp.”).) For the

reasons set forth below, the Court denies Wanless’s Motion to Vacate.


1
       The Court also received and considered Wanless’s reply to the Government’s
opposition (Doc. No. 1850 (“Reply”)), the Government’s sur-reply (Doc. No. 1871
(“Govt. Sur-reply”)), Wanless’s sur-rely (Doc. No. 1883 (“Def. Sur-reply”)), the
Government’s second sur-reply (Doc. No. 1898 (“Govt. Sec. Sur-reply”)), and Wanless’s
second sur-reply (Doc. Nos. 1899 (“Def. Sec. Sur-reply”); 1900 (“Def. Sec. Sur-reply
Exs.”).) The Court notes that while Wanless expressed concern over the quality of the
photos in her exhibits supporting her second sur-reply, the Court finds them sufficient.
    CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 2 of 22




                                    BACKGROUND

       The Third Superseding Indictment in the above entitled matter charged Wanless

with Conspiracy to Commit Sex-Trafficking (Count 1), Conspiracy to Commit

Transportation to Engage in Prostitution (Count 3), Conspiracy to Engage in Money

Laundering (Count 4), and Conspiracy to Use a Communication Facility to Promote

Prostitution (Count 5). (See Doc. No. 830.)

       Wanless was arrested in Texas and has been in custody since May 24, 2017.

(Doc. No. 77 (“2017 Arrest”).) At the time of her 2017 Arrest, law enforcement searched

Wanless’s residence and various electronic devices, and ultimately seized a variety of

items including documents from a prior arrest in 2013. (Got. Opp. at 4.) The prior arrest

(“2013 Arrest”) stemmed from allegations related to sex-trafficking in Addison, Texas.

(“Addison Case”). (Doc. No. 1835-2.) Evidence seized pursuant to the 2013 Arrest

included a debt ledger, a red bank folder with bank documents, and another person’s visa

and travel documents (“2013 Evidence”).2 (Doc. No. 1726.) The Addison Case was


2
        The Government states that Wanless stored this evidence in a box in her house.
(Govt. Opp. at 27.) In her Reply, Wanless contends that because the first time this
assertion appears is in the Govt. Opp, it is grounds for a Brady violation in part because
the Government failed to disclose this information prior to trial, did not provide the
source of its information or any inventory release or photographs verifying the contents
of what was seized pursuant to the 2013 Arrest, and did not provide the “sordid history”
of the Addison Case or the reasons for its dismissal during trial. (Reply at 3, 5-6, 40-41
(citing Brady v. Maryland, 373 U.S. 83 (1963)).) She also asserts that regardless of
where the evidence ended up, it was inadmissible because the chain of custody on it was
“irrevocably broken when it left the hands of the Addison, [sic] Police in 2013.” (Id. at
7-8.)

      The Government points to the record to show that it did indeed provide
photographs of the items seized pursuant to the 2013 Arrest to Wanless’s trial counsel.

                                              2
    CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 3 of 22




(Govt. Sur-reply at 3-4 (citing Govt. Sur-reply Exs. 9, 10).) The Government also points
to the record to show that: (1) it disclosed nearly 400 pages of materials related to the
Addison Case to Wanless’s trial counsel on August 7, 2017 (Govt. Sec. Sur-Reply at 1
(citing Govt. Sec. Sur-reply Ex. 1)) , and (2) it disclosed the details of the Addison Case,
including the reasons for its dismissal, to Wanless and her trial counsel during her first
substantive appearance in the District of Minnesota on September 28, 2017 (Govt. Sur-
reply at 4-5 (citing Doc. No. 852 (“MN Detention Hr’g”) at 33)). Finally, the
Government points to the record to show that it provided chain of custody to Wanless’s
trial counsel, he was able to review the evidence, and he stipulated to its origin. (Id. at 3-
4 (citing Govt. Sur-reply Exs. 7, 8).)

        In her Sur-reply, Wanless concedes that the evidence was provided to her trial
counsel; however, she contends that it was provided too late. (Def. Sur-reply at 5-8.)
Moreover, she contends that the Government created a “makeshift inventory” of
miscellaneous documents, and that the photographs of the miscellaneous documents do
not match the documents “currently in the secret boxes from the discredited 2013
Addison search.” (Id. at 9.) Wanless further asserts that “the original box is gone” and
that “instead of one box of evidence, there are now two.” (Id. at 9.) She alleges that the
Government has not been forthcoming with the true origin of documents allegedly
recovered from the initial box. (Id. at 9 (“[T]he prosecutors affirmatively told this Court
that this highly inflammatory evidence was returned to [Wanless], when it was not.”); see
also Def. Sec. Sur-reply at 1-2 )(asserting that the Government manipulated the contents
of the box and that the current contents do not match initial representations of what the
box contained).) In her Second Sur-Reply, Wanless alleges that the Government
manipulated not only evidence, but the testimony of witnesses as well. (Def. Sec. Sur-
reply at 2-3 and supporting exhibits (claiming that the Government perpetrated a false
narrative by failing to call some witnesses and omitting statements from others); see also,
Def. Sec. Sur-reply Exs.)

       Having considered the parties’ arguments, independently reviewed the record, and
being acutely familiar with the trial proceedings, the Court finds no merit in Wanless’s
allegation that the Government violated its Brady obligations. Specifically, the Court
finds that the Government properly disclosed its evidence with sufficient time for trial
counsel to prepare its defense, and that it properly disclosed the facts and details of the
Addison Case. Moreover, the Court declines to discredit evidence because it is currently
stored in two boxes instead of one and finds insufficient support to validate any other
argument Wanless makes to discredit the evidence. Moreover, the Court finds
insufficient support to the allegations that the Government manipulated witnesses or
abused the judicial process in any other way.


                                              3
    CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 4 of 22




dismissed in 2016.3 (MN Detention Hr’g at 33.) The Government asserts that evidence

from the 2013 Arrest was returned to Wanless after the Addison Case was dismissed, and

that it was recovered again pursuant to her 2017 Arrest. (Govt. Opp. at 27-28.) Wanless

contests the chain of custody with respect to any evidence that was allegedly returned to

her; however, the record reflects that the Government provided chain of custody

documents to Wanless’s trial attorney, he was able to view and inspect the evidence, and

that the parties reached a stipulation with respect to the chain of custody for digital

devices and all but one piece of physical evidence unrelated to Wanless, as well as the

authenticity of bank records, tax records, and emails. (Govt. Sur-reply Exs. 7, 8; see also

Doc. No. 995.)

       Wanless was one of five defendants who proceeded to trial. During trial, the

Government’s evidence against Wanless included: (1) testimony from Pantila

Rodphokha, a/k/a Noon (“Noon”) that Wanless was a high level member of the sex-

trafficking organization (Doc. No. 1035 at 2248, 2264, 2261, 2266, 2270, 2275, 2277-78,

2280-83, 2291); (2) testimony from Noppawan Lerslurchacahi that Wanless confessed to

her while the two were incarcerated at Sherburne County Jail (Doc. No. 1031 at 1150-

52); and (3) financial records, leases, e-mails, and cell phone contact information,

including items initially seized pursuant to the 2013 Arrest. (See, e.g., Doc. No. 1036 at

2448-50.)


3
      The Addison Case was discussed at length during Wanless’s detention hearing.
(See MN Detention Hr’g.) The record reflects that Wanless’s trial attorney and the
Government also discussed the Addison Case prior to the detention hearing. (See Doc.
No. 1835-3.)


                                              4
    CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 5 of 22




       On December 12, 2018, the jury returned its verdict, finding Wanless guilty of all

counts. (Doc. No. 1001.) A Presentence Report (“PSR”) was filed on June 17, 2019.

(Doc. No. 1182 (“PSR”).) According to the PSR, Wanless admitted that she was a high-

level member of the sex-trafficking organization from 2012 to February 2013.4 (Id. ¶¶

79-80.) She also asserted that since 2013, “she had only ever worked as a solo provider”

and that “[a]t times she was not involved in commercial sex work at all.” (Id. ¶ 82.)

       Wanless is currently awaiting sentencing and faces a Guidelines range of 324-405

months. (Id. ¶ 172.) Sentencing was scheduled to occur on December 18, 2019;

however, Wanless retained new counsel on November 22, 2019, and filed a motion to

continue sentencing three days later.5 (Doc. Nos. 1490, 1520, 1527.) Sentencing was

rescheduled for January 16, 2020; however, Wanless filed a second motion to continue

sentencing on January 8, 2020. (Doc. Nos. 1606, 1659.)

       On February 5, 2020, Wanless filed the Motion to Vacate currently before the

Court.6 Wanless moves the Court to vacate her conviction on all counts and for a new


4
       Specifically, Wanless stated that she was a house boss from 2012 to February
2013, that she held bondage debt, and that most, but not all, of the victims knew what
their house fees would be. (PSR ¶¶ 79-80.)
5
      Sentencing was postponed to a date to be determined. (Doc. No. 1661.)
6
       Because Wanless filed her Motion to Vacate more than a year past the deadline,
she also filed a Motion for Leave to File Late. (Doc. No. 1722 (“Late File Motion”).)
The Government requested to respond first to the Late File Motion and only to the
Motion to Vacate if a substantive opposition was necessary. (Doc. No. 1746.) The Court
granted the Government’s request. (Doc. No. 1748 (“Sched. Order”).) The parties timely
submitted briefing on Wanless’s Late File Motion. (See Doc. Nos. 1724, 1792, 1797.)
On April 27, 2020, the Court granted Wanless’s Late File Motion. (Doc. No. 1823.)
Pursuant to the scheduling order, the Government filed its substantive opposition on

                                            5
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 6 of 22




trial on the grounds that (1) her first trial was marred by ineffective assistance of counsel;

(2) there is newly discovered evidence; and (3) a prosecutor’s comment about Wanless’s

right to remain silent and affirmative misrepresentation about material evidence was

improper and violated Due Process. (Motion to Vacate at 1.)

                                       DISCUSSION

I.     Legal Standard

       Federal Rules of Criminal Procedure 33(a) provides that a Court may grant a new

trial “if the interests of justice so requires.” Fed. R. Crim. P. 33(a). This is a

discretionary decision that rests with the Court. United States v. Dodd, 391 F.3d 930, 934

(8th Cir. 2004). “A district court may grant a new trial under Rule 33 only if the

evidence weighs so heavily against the verdict that a miscarriage of justice may have

occurred.” United States v. McClellon, 578 F.3d 846, 857 (8th Cir. 2009) (citation

omitted). “When faced with a motion for new trial, . . . a district court is permitted to

weigh the evidence and judge witness credibility for itself in determining if there may

have been a miscarriage of justice such that a new trial is required.” United States v.

Samuels, 543 F.3d 1013, 1019 (8th Cir. 2008). Although the Court has broad discretion

in deciding a motion for new trial, it “must exercise the Rule 33 authority sparingly and

with caution.” McClellon, 578 F.3d at 857 (quotation marks and citation omitted).


May 11, 2020. (See Govt. Opp.; Sched Order.) Wanless filed her Reply on May 26,
2020. (Reply.) The Government filed its sur-reply on June 9, 2020. (Govt. Sur-reply.)
Wanless filed her sur-reply on June 19, 2020. (Def. Sur-reply.) The Government filed its
second sur-reply on June 30, 2020. (Govt. Sec. Sur-reply.) The Court accepted the
Government’s second sur-reply, despite its untimeliness. Wanless timely filed her
second sur-reply on July 1, 2020. (Wanless Sec. Sur-reply.)

                                               6
    CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 7 of 22




       A.     Ineffective Assistance of Counsel

       Generally speaking, to prevail on a claim of ineffective assistance of counsel, a

defendant must show that: (1) his counsel’s performance fell below an objective standard

of reasonableness; and, (2) there is a reasonable probability that, but for his counsel’s

errors, the result of the proceeding would have been different. United States v.

Strickland, 466 U.S. 668, 687, 694 (1984). A “reasonable probability” requires “a

substantial, not just conceivable, likelihood of a different result.” Cullen v. Pinholster,

563 U.S. 170, 189 (2011). “Judicial scrutiny of counsel’s performance must be highly

deferential,” and there is a “strong presumption” of competence. Strickland, 466 U.S. at

689. Ineffective assistance of counsel claims are not a vehicle to second-guess trial

counsel’s strategic decisions. Schumacher v. Hopkins, 83 F.3d 1034, 1037 (8th Cir.

1996). Courts “must defer to counsel’s strategic decisions and must not succumb to the

temptation to be Monday morning quarterbacks.”7 Schumacher v. Hopkins, 83 F.3d

1034, 1037 (8th Cir. 1996).

       Wanless’s ineffective counsel allegations include that her trial attorney: (1)

entered into a Joint Defense Agreement (“JDA”); (2) failed to assert a defense of

withdrawal from the conspiracy; and (3) committed a variety of other cumulative errors.


7
       Typically, post-conviction ineffective assistance of counsel claims should be
brought pursuant to 28 U.S.C. § 2255 (“§ 2255 Motion”) where the record can be
developed to examine counsel’s performance. United States v. Stevens, 149 F.3d 747,
748 (8th Cir. 1998). However, where an adequate record already exists, a district court
may consider an ineffective assistance of counsel claim on a motion for a new trial. (Id.)
Here, the Court already found that “the record is sufficiently developed such that it may
properly consider Wanless’s ineffective assistance allegations.” (Late File Motion at 9.)


                                              7
    CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 8 of 22




(Def. Memo. at 15-48.) Wanless contends that the prejudice caused by her ineffective

assistance caused the jury to decide the case on “false facts” and that but for her trial

counsel’s “errors and failure to adduce exculpatory evidence at trial, there is reasonable

doubt about [Wanless’s] guilt in this case, and that reasonable doubt shakes the

confidence of the verdict.” (Reply at 33-37; see also Def. Sur-reply at 3-4.)

              1.     JDA

       Wanless first contends that her trial counsel was ineffective when he entered into a

JDA without her informed consent, and that the JDA created an irreparable conflict of

interest that Wanless did not waive. (Id. at 15-20; Reply at 17-21.) Wanless asserts that

the JDA was “informal, undefined, and oral among the parties and tethered [her] to the

defense of no force, threats or coercion.” (Def. Memo. at 16.) Moreover, Wanless

argues that she “did not consent to any agreement, did not see any agreement, and did not

sign any agreement,” and that “she did not agree to waive her defense for the group’s

defense.”8 (Id.)




8
       Wanless asserts that “on or around January 23, 2018, trial counsel purportedly
created a JDA form document with the intention of signing off on a joint defense
agreement with the other lawyers in the case,” and that while “[o]ne of the form
documents was signed by [Wanless’s trial Counsel] dated January 23, 2018, “[t]he
second form document was blank with [Wanless’s] name typed into it and is unsigned by
any party or their lawyers.” (Def. Memo. at 17.) Wanless also asserts that “there is no
evidence in the file that any of the other attorneys in the case signed the agreement or that
[the] agreement governed the parties.” (Id.) Finally, Wanless claims that she “never
viewed, signed, or discussed any joint defense agreement” with her trial counsel, and that
she “was not advised of, nor did she waive, her rights.” (Id. (citing Doc. No. 1725, Ex. 1
(“Wanless Aff.”).)


                                              8
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 9 of 22




       While Wanless does not attach an executed copy9 of the purported JDA to her

Motion to Vacate, she asserts that its existence “cannot be disputed” because “as

evidenced at trial” each of the defendants “put forth the same argument that [] the

elements of conspiracy to commit sex-trafficking could not be proven because there was

no force, fraud, or coercion present in the unlawful business run by the defendants.”10

(Id. at 17.) Wanless contends that “[i]n the absence of any attorney notes or consult notes

with Wanless, it is likely that the [JDA] was established informally during a closed-door

meeting and ended with the proverbial gentleman’s agreement,” and that “[b]ecause the

JDA was not in writing, or signed by the parties or clients, its terms, limitations, and

implications were subject to the individual interpretation of each of the lawyers in the

case.” (Id.)

       Wanless claims that because of the JDA lacked defined parameters, “the

agreement meant something different to each lawyer, and what it meant to [Wanless’s

trial counsel] is what [gave] rise to conflict.” (Id.) Specifically, Wanless argues that her

trial counsel used the JDA to wrongly and unreasonably extend a duty of loyalty to all

defendants, and that it created an actual conflict that adversely affected his ability to

defend her properly. (Id. at 18-20; see also Reply at 19.) She asserts that “[t]rial


9
      Wanless attached an unsigned, incomplete copy of the purported JDA to her
Reply. (See Doc. No. 1850-1.)
10
       As discussed below, Wanless argues that while “the no force, fraud, or coercion
defense was the only defense for the other entrenched defendants at trial who were
arrested in the midst of running these unlawful businesses,” she had alternative defenses
available. (Id. at 25-28; see also Reply at 19-20.)


                                              9
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 10 of 22




counsel’s statements of divided loyalty and accepting the burden of proof for everyone

else at the table, put Ms. Wanless, wrongly so, on par with Mr. Morris and others when

the culpability levels at the trial table differed significantly.” (Def. Memo. at 19.)

       The Government contends that Wanless cannot meet her burden of establishing

the existence of a JDA when she fails to attach an executed document, an affidavit of

prior trial counsel or anyone else claiming to have knowledge of such a document, nor

provide any evidence about the JDA’s terms, who was covered, or what was covered.

(Govt. Opp. at 16-18.) The Government argues further that Wanless makes baseless

assumptions with respect to how her trial counsel interpreted any alleged JDA and refutes

any notion that Wanless was any less culpable for her role in the conspiracy than other

defendants. (Id. at 18-19.)

       The Court cannot conclude from the record that a JDA existed. Even if a JDA did

exist, “the fact that counsel may have participated in a uniform defense strategy and acted

jointly with codefendant’s counsel does not mean there was ‘constructive’ joint

representation or a conflict of interest.” United States v. Kindle, 925 F.2d 272, 275-76

(8th Cir. 1991). Here, even if some sort of informal JDA existed, the Court finds

insufficient evidence that an actual conflict of interest existed. While Wanless voices

multiple assumptions with respect to how her trial counsel interpreted and applied any

purported JDA, the Court finds insufficient record evidence to support her allegations and

declines to speculate. Moreover, “a common or unified defense is sometimes the best

trial strategy” and the Court “give[s] great deference to counsel’s determinations within




                                              10
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 11 of 22




that realm.” Id. at 276. As discussed below, the Court also finds no actual conflict based

on Wanless’s allegation that her trial counsel did not pursue a withdrawal defense.

               2.     Withdrawal Defense

        Wanless also alleges that her trial counsel was ineffective because he failed to

assert the defense that she withdrew from the conspiracy.11 (Def. Memo. at 20-25; Reply

at 21-26.) Wanless argues that she “had affirmative proof, proof by a preponderance of

the evidence, that she withdrew from the conspiracy upon her arrest in Addison, Texas on

February 13, 2013.” (Def. Memo. at 20.) Wanless contends that after that date, she

“closed her apartments, she left those apartments, and fully and effectively

communicated to her cohort, Noon, who had already admitted their falling out, that she

was moving on” and that she subsequently worked as a “solo provider.”12 (Id. at 20-21

(citing Doc. Nos. 1725, Exs. B, C, E, F, H; 1726, Ex. 7d.)

        Wanless asserts that “the Government’s physical evidence after 2013 suggesting

that [she] was still a member of the conspiracy was refutable by a full review of the




11
       Wanless argues that pursuant to the Cuyler rule she need not show prejudice; she
need only show that there was a plausible alternative defense strategy that was
objectively reasonable and that due to the conflict, trial counsel did not pursue it. (Reply
at 21 (citing Cuyler v. Sullivan, 446 U.S. 335 at 337, 348).) As discussed below, the
Court finds the Cuyler Rule inapplicable because the withdrawal defense was objectively
unreasonable under the facts of this case.
12
        Wanless argues that Noon’s testimony was “highly incentivized” and speculates
that any conspiracy Wanless was a part of could have been one separate from the “oft
cited ‘large scale sex[-]trafficking conspiracy’ that the Government prosecuted.” (Reply
at 23-24.) Accordingly, she argues that her alleged withdrawal could provide a complete
defense. (Id. at 23-25.) The Court declines to engage with this unsupported theory.


                                             11
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 12 of 22




police reports from Addison, Texas.”13 (Id. at 22 (citing Doc. No. 1726, Exs. 3-4).)

Moreover, Wanless argues that she had witnesses that could have testified that she

withdrew from the conspiracy in 2013. (Id. 23 (citing Doc. No. 1725, Exs. K, L).)

        Wanless asserts that the withdrawal defense “was so viable, that, if proven[,] [ ]

Wanless would have been exonerated on at least some of the charges because it could be

shown she withdrew from the conspiracy before the alleged overt acts in Counts 3 and 5

occurred.”14 (Id. at 24.) Wanless contends that “rather than tell her story and defend her

against the Government’s proof from 2013-2017, [her trial counsel] took an unreasonable

all-or-nothing approach to her defense.” (Id. at 24.) She asserts that this approach was

“contrary to her proffer, contrary to her wishes, and contrary to the evidence in the case.”

(Reply at 22.)

        The Government first contends that the decision not to pursue a withdrawal

defense was a strategic decision and should therefore be immune from “Monday morning

quarterbacking.” (Govt. Opp. at 19.) The Government also contends that the withdrawal

defense was not objectively reasonable because it was legally foreclosed to Wanless and


13
       Wanless contends that during trial, the Government wrongly elicited testimony
that documents showing her participation in the conspiracy in 2017 were actually from
2013. (Def. Memo. at 22 (citing Doc. No. 1726, Ex. 7b).)
14
       Wanless asserts that “even simply arguing a straight not-guilty defense, that the
Government could not prove beyond a reasonable doubt that Ms. Wanless was guilty of
the sex-trafficking conspiracy, was plausible and objectively reasonable” because the
physical evidence came from the Addison Case and was therefore stale and inadmissible,
there was nothing to show communication with others post 2013, hotel receipts disproved
the Government’s theory that Wanless was running girls from hotels, and witness
testimony was highly-incentivized. (Reply at 25.)


                                             12
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 13 of 22




because it was tantamount to admitting guilt. (Id. at 19-21.) The Government asserts that

“there is no evidence that Wanless withdrew from the sex trafficking conspiracy and

plenty of evidence that when arrested in 2017 she was still a member.” (Id. at 21.)

        Moreover, the Government asserts that “withdrawal presupposes that the

defendant committed the offense,” and that “because conspiracy is a continuing offense, a

defendant who has joined a conspiracy continues to violate the law through every

moment of the conspiracy’s existence, and she becomes responsible for the acts of her

co-conspirators in pursuit of their common plot.” (Id. at 21-22. (citing United States v.

Zimmer, 299 F.3d, 710, 718 (8th Cir. 2002).) Accordingly, the Government argues that if

Wanless’s trial counsel had argued to the jury that she withdrew from the conspiracy in

2013, he would have conceded her guilt. (Id. at 21.)

        The Court finds that the decision not to pursue a withdrawal was a strategy call

and declines to speculate after the fact what would have transpired had her trial counsel

selected an alternative strategy. Hopkins, 83 F.3d at 1037. Moreover, as discussed

below, the Court finds insufficient evidence to support the theory that Wanless actually

withdrew from the conspiracy in 2013.15 “Strategic choices made after thorough


15
      Accordingly, the Court finds the Cuyler Rule inapplicable because the withdrawal
defense was objectively unreasonable. To the extent Wanless argues that her trial
counsel could have argued a “straight not-guilty defense,” based on her assertions that the
evidence seized pursuant to the 2013 Arrest was inadmissible, newly-discovered
evidence shows she was a solo provider post 2013, and the credibility of key witnesses
was questionable, the Court briefly notes that it finds this theory of defense objectively
unreasonable as well. (See Reply at 25.)

      As discussed above, the Court finds no basis to exclude the evidence seized
pursuant to the 2013 Arrest. Moreover, the Court finds no basis to question the

                                             13
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 14 of 22




investigation of law and facts relevant to plausible options are virtually unchallengeable.”

Strickland, 466 U.S. at 690. Accordingly, the Court declines to find that Wanless

received ineffective assistance when her trial counsel did not assert a defense that she

withdrew from the conspiracy in 2013, or that his failure to do so demonstrated actual

conflict caused by any purported JDA.

              3.      Other Cumulative Errors

       Finally, Wanless alleges that the adversarial process was undermined through a

variety of affirmative errors, errors of omissions, and unprofessional conduct by her trial

counsel during trial that caused the jury to decide the case on false facts. (Id. at 29-48;

Reply at 26-33.) Her allegations include that her trial counsel: (1) directly violated a

Court order on inadmissible evidence; (2) opened the door to damaging evidence that

resulted in a jury instruction about influencing a witness; (3) nodded off at trial; (4) failed

to utilize available exculpatory evidence; (4) failed to cross examine Wanless’s alleged

confession; (5) failed to impeach a key witness on critical dates and evidence; (6) failed

to object to a prosecutor’s comment on Wanless’s right to remain silent; and (7) tainted

the trial by using offensive language and insulting the prosecutors. (Id. at 29-45; Reply at

26-33.)

       The Government contends that many of the alleged errors were strategy decisions

that fail to support a claim of ineffective assistance. (Govt. Opp. at 22-26.) With respect


credibility of the witnesses. “[W]hen faced with a motion for new trial, . . . a district
court is permitted to weigh the evidence and judge witness credibility for itself in
determining if there may have been a miscarriage of justice such that a new trial is
required.” Samuels, 543 F.3d at1019.


                                              14
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 15 of 22




to the alleged errors that were not strategy decisions or repackaged substantive claims,

the Government argues that Wanless fails to show that but for her trial counsel’s actions,

there was a reasonable probability that the result of the trial would have been different.

(Id. at 25.)

        Having presided over the entirety of the 6-week trial, and witnessed all of the

alleged errors and omissions, the Court finds that Wanless’s allegations do not support a

claim for ineffective assistance. “Judicial scrutiny of counsel’s performance must be

highly deferential,” and there is a “strong presumption” of competence. Strickland, 466

U.S. at 689. Here, the Court declines to second guess strategy decisions including the

cross-examination of government cooperators and witnesses, and any decision related to

trial counsel’s theory of defense. Even if her trial counsel’s cross-examination was not

flawless, the Court finds that it did not fall below an objective standard of reasonableness.

        Moreover, the Court finds that trial counsel’s reference to inadmissible evidence

did not create a basis for prejudice when the Court’s ruling over the evidence occurred

outside the presence of the jury, the jury never saw the evidence, and the Court provided

a corrective instruction. Also, having observed trial counsel’s behavior throughout the

duration of the proceedings, the Court finds insufficient support for Wanless’s allegation

that her trial counsel nodded off during trial.16 Finally, the Court finds that while trial


16
        Wanless cites the record to show that her trial counsel joked about sleeping during
trial, and that while the Court corrected similar jokes made by other attorneys, the Court
did not correct her trial counsel’s joke, thereby supporting her theory that her trial
counsel was actually asleep. (Def. Memo. at 34 (citing Doc. No. 1041 at 3727.) She
concedes that “the Court is in the best position to determine” whether her trial counsel
was asleep. (Id.)


                                              15
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 16 of 22




counsel’s choice of language may have been questionable at times, there is no indication

that but for his actions, there was a reasonable probability that the outcome of the trial

would have been different.

       In short, the Court finds that while Wanless may not have received a flawless

defense, and over her objections that an alternative strategy may have produced a

different outcome, the Court finds that her trial counsel was not constitutionally

ineffective. Specifically, the Court finds that his performance neither fell below an

objective standard of reasonableness, nor is there a reasonable probability that but for his

errors, the result of the proceedings would have been different. Strickland, 466 U.S. at

687, 694. Indeed, a “reasonable probability” requires “a substantial, not just conceivable,

likelihood of a different result.” Pinholster, 563 U.S. at 189.

       B.     Newly Discovered Evidence

       To obtain a new trial based on newly discovered evidence under Rule 33(b)(1), the

Court must find that: (1) the evidence was first discovered after trial; (2) the failure to

find the evidence before trial was not due to lack of diligence; (3) the evidence is

material; (4) it is more than cumulative or impeaching; and (5) the evidence is likely to

produce an acquittal if the court grants a new trial. United States v. Delgrosso, 852 F.3d

821, 826 (8th Cir. 2017)

       Wanless contends that she is entitled to a new trial because newly discovered

evidence clearly shows that she withdrew from the conspiracy in 2013. (Def. Memo. at 6

(citing Doc. No. 1725).) Wanless’s evidence includes “detailed calendars of

appointments, hotel receipts, emails, photos, online escort ads, and witness testimony”


                                              16
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 17 of 22




that show she was “nothing but a solo provider who sought other meaningful work.”

(Id.)

        The Government argues Wanless’s argument fails because none of the evidence

she cites is actually new, and even if it was, it would not result in acquittal. (Govt. Opp.

at 10.) Specifically, the Government asserts that because Wanless owned and had access

to the evidence she contends exonerates her, “it is in no way newly discovered.” (Id. at

11 (citing United States v. Baker, 479 F.3d 574, 577 (8th Cir. 2007).) The Government

argues further that even if the evidence was new, Wanless’s argument fails because she

cannot show that it would likely produce an acquittal. (Id. at 12.) The Government

asserts that because Wanless was charged and convicted of participating in a conspiracy

that began in 2009 and continued through May 2016, even if she had withdrawn in 2013,

she would still be guilty of participating in the conspiracy. (Id. at 12-13 (citing

Smith v. United States, 568 U.S. 106, 107 (2013); United States v. Jackson, 345 F.3d 638,

648 (8th Cir. 2003)).)

        The Court finds that Wanless’s argument based on newly discovered evidence

fails under Rule 33(b)(1) because none of the evidence she cites is actually new. The

Government properly observes that much of the evidence Wanless cites consists of her

own calendars, receipts, emails, and photographs. (See Doc. No. 1725.) There is no

indication that these documents were unavailable to Wanless before or during trial. This

also applies to the online reviews of her escort services because they were publicly

available on the internet throughout the proceedings, and any potential testimony from

her husband because he too was available before and during trial. Baker, 479 F.3d at 578


                                             17
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 18 of 22




(finding that a new trial was not warranted when there was no proof that “new” evidence

unavailable at time of trial nor any indication that due diligence could not have uncovered

the evidence at that time).

       Moreover, the Court finds that even if the evidence was “newly-discovered,” a

new trial is not warranted because it is unlikely that the evidence would produce an

acquittal. Delgrosso, 852 F.3d at 826. “A cessation of activities, alone, is not sufficient

to establish withdrawal from [a] conspiracy.” Jackson, 345 F.3d at 648. “It is not easy to

withdraw from a criminal conspiracy.” United States v. Zimmer, 299 F.3d 710, 718 (8th

Cir. 2002). Even accepting the evidence as new, the Court finds that it fails to show that

Wanless “took affirmative action to withdraw from the conspiracy by making a clean

breast to the authorities or by communicating [her] withdrawal in a manner reasonably

calculated to reach [her] coconspirators.” Jackson, 345 F.3d at 648.

       In short, the Court declines to grant a new trial based on evidence that is neither

newly discovered, nor likely to produce acquittal even if it was newly discovered.

       C.     Prosecutorial Misconduct

       To obtain relief based on prosecutorial misconduct, Wanless must show that

“(1) the prosecutor’s remarks or conduct were improper and, (2) the remarks or conduct

affected the defendant’s substantial rights so as to deprive [her] of a fair trial.” United

States v. Hunter, 770 F.3d 740, 743 (8th Cir. 2014) (internal quotation marks and citation

omitted). A defendant must show not just that misconduct occurred, but that it “fatally

infected” the trial. Rhodes v. Foster, 682 F.2d 711, 714 (8th Cir. 1982). To this end, the

Court examines whether the challenged conduct “deprived the defendant of a fair trial by


                                              18
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 19 of 22




examining the cumulative effect of the misconduct, the strength of the properly admitted

evidence of the defendant’s guilt, and any curative actions taken by the trial judge.”

Hunter, 770 F.3d at 743 (internal quotation marks and citation omitted).

        Wanless alleges that the Government committed prosecutorial misconduct when it

deliberately misrepresented that evidence was found in 2017 when it was actually found

in 2013. (Def. Memo. at 59-51; Reply at 10-12, 37-44; Def. Sur-reply at 5-9.) Wanless

also contends that the Government “improperly commented on [Wanless’s] right to

remain silent.”17 (Def. Memo. at 44; see also Reply at 41-42.)

        The Government argues that Wanless’s claim that it misrepresented the date

evidence was seized is wrong because even though the evidence related to a 2013 case, it

was actually recovered during a 2017 search. (Govt. Opp. at 30-31.) Moreover, the

Government contends that both Wanless and her trial counsel “were fully aware that

some of the evidence seized at the time of her arrest in 2017 consisted of items previously

recovered during the search of her home in 2013.” (Govt. Opp. at 28.) The Government

also asserts that whether the evidence was seized in 2013 or 2017 is of no consequence

because it included dated materials that were sent to the jury showing “indisputably” that

in 2012, Wanless was participating in a conspiracy that ran from 2009-2017. (Id. at 32-

33.) Accordingly, the Government contends that Wanless cannot show that any alleged

misrepresentation “fatally infected” the trial. (Id. at 33.)



17
       While Wanless asserts this allegation in her argument related to ineffective
assistance, the Court also addresses it in the context of prosecutorial misconduct.


                                              19
     CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 20 of 22




        The Government also argues that Wanless’s allegation related to an improper

comment about her right to remain silent fails because a full reading of the trial transcript

clearly shows that the comment was taken out of context. (Id. at 34-35.) Moreover, the

Government asserts that the Court addressed the comment outside of the presence of the

jury and found it harmless.18 (Id. citing Doc. No. 1043 (“Trial Trans. Vol. XVIII at

4071).) Finally, the Government asserts that even if the comment had been improper, a

new trial is not warranted because Wanless was not prejudiced by it. (Id. at 35-36.) The

Government argues that there was no prejudice because “no one in the room—the jury

included—thought that the prosecutor was commenting on Wanless[’s] failure to testify,”

and that even if there were, “any prejudice that could have attached was fully cured by

the instructions of the Court.”19 (Id. at 36 (citing Trial Trans. Vol. XVIII at 4089).)

        Having presided over the entirety of the trial and witnessed the alleged

misconduct, and having thoroughly reviewed the record, the Court finds that any alleged

prosecutorial misconduct did not so affect Wanless’ substantial rights that she was

deprived of a fair trial. As discussed above, the Court finds that the Government properly


18
        The Court explained its understanding about the statement that “I think [the
prosecutor] was critiquing or evaluating Defense Counsel’s argument, as opposed to
either side saying, where’s the witness? Or you should have done this.” (Trial Trans.
Vol. XVIII at 4071.)
19
        The Court instructed the jury that “[t]he Defendant in a criminal case has an
absolute right under our Constitution not to testify. The fact that the Defendants did not
testify must not be discussed or considered in any way when deliberating and then
arriving at your verdict. No inference of any kind may be drawn from the fact that the
Defendants decided to exercise their privileges under the Constitution and did not
testify.” (Trial Trans. Vol. XVIII at 4089.)


                                             20
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 21 of 22




disclosed its evidence with sufficient time for trial counsel to prepare its defense, and that

it properly disclosed the facts and details of the Addison Case. Moreover, the Court finds

insufficient support to validate Wanless’s allegations that the Government’s use of the

2013 Evidence was improper, untruthful, or misleading such that it deprived Wanless of a

fair trial. Finally, the Court finds that Wanless’s allegation related to an improper

comment about her right to remain silent fails because a full reading of the trial transcript

clearly shows that the comment was taken out of context and that any prejudice that

could have attached was properly cured by the Court’s instructions.

       The Court recognizes that Wanless has faced unique and challenging obstacles

throughout her life, including extreme poverty, abuse, and feeling that sex-work was her

only means to survive. Notwithstanding, a jury determined that Wanless committed

serious crimes that gravely impacted other human beings. While no person is defined by

their worst acts, and a guilty verdict is not synonymous with being a bad person, the fact

of the conviction remains. Having fully considered the parties’ multiple submissions, and

over Wanless’s strong objections, the Court finds no basis to vacate her conviction. The

evidence Wanless presents simply fails to weigh so heavily against the verdict that a

miscarriage of justice may have occurred. McClellon, 578 F.3d at 857 (8th Cir. 2009).

While Wanless may disagree with or dislikes the verdict, the Court finds that she

received effective counsel and a fair trial.

                                      CONCLUSION

       For the reasons set forth above, and without need for an evidentiary or Brady

violation hearing, the Court finds that the interests of justice do not require a new trial


                                               21
   CASE 0:17-cr-00107-DWF-TNL Document 1905 Filed 07/01/20 Page 22 of 22




based on any allegation of ineffective assistance, newly discovered evidence,

prosecutorial misconduct, or any other reason. Accordingly, the Court respectfully

denies Wanless’s Motion to Vacate.

                                        ORDER

      Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Waralee Wanless’s Motion to Vacate Conviction

and for a New Trial Motion (Doc. No. [1723]) is DENIED.


Dated: July 1, 2020                      s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           22
